Title: General Orders, 6 February 1778
From: Washington, George
To: 



Head-Quarters V. Forge Friday Feby 6th 1778.
Winchester—Weston Wells.


At a General Court Martial whereof Coll Clark was President January 27th Lieutt William Williams of 13th Virginia Regiment tried for repeatedly behaving unbecoming the Character of an officer and a Gentleman, 1st in buying a pair of Continental shoes from a soldier and thereby rendering the soldier unfit for service—2ndly for messing and frequently sleeping with the soldiers, taking their bread and not returning it by which the soldiers suffered with hunger—acquitted of the charge of taking the soldiers bread & not returning it by which they suffered with hunger, but found guilty of behaving unbecoming the character of the officer and gentleman in buying a pair of Continental shoes from a soldier, and in messing and frequently sleeping with the soldiers being a breach of 21st Article, Section 14th of the Articles of War and sentenced to be discharged from the service—His Excellency the Commander in Chief approves the sentence and orders it to take place immediately.
